DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 11094295. Please see the chart below for claim correspondence.





17/402785(instant application)
USPN11094295


1
1


2
1


3
1


4
6


5
5


6
5


7
3


8
13


9
13


10
13


11
20


12
17


13
17


14
15


15
1


16
1


17
1


18
6


19
5


20
10






Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  Please see chart below for claim limitation correspondence.





17/402785(instant application)
USPN11094295


1. A system, comprising: a memory that stores computer executable modules; a processor, operably coupled to the memory, and that executes the computer executable modules stored in the memory, wherein the computer executable modules comprise: 
1. A device, comprising: a head up display that generates an image visible to a driver of a vehicle, wherein the head up display has a defined display area with a defined position with respect to the vehicle; a processor that executes computer executable modules stored in memory, the computer executable modules comprising: 


a detection module that determines a first portion of a projection area of a head up display that is not visible to a driver of a vehicle based on a position of a part of the driver relative to the projection area; 
a detection module that: determines a position of an eye or a head of the driver relative to the defined position of the defined display area, and determines a first portion of the defined display area that is not visible to the driver based on the position of the eye or the head of the driver relative to the defined position of the defined display area; 


and an adjustment module that adjusts at least one of a size of an image projected in the projection area by the head up display or a configuration of content components in the image to be within a second portion of the projection area that is visible to the driver.
and an adjustment module that adjusts at least one of a size of the image or a configuration of content components in the image to be within a second portion of the defined display area that is outside of the first portion.






The remainder of the claims as mentioned above are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tonar et al (US Doc. No. 20170302913) discloses a heads-up display for a vehicle wherein it corrects for a person’s prescription glasses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694